OFFICIAL NQTICJ;;.F,R9-¥.C.QURT OF CRIMINAL APPEALS OF TEXAS
              OFFIGl.0iiBoxlJ~"Ji:l~l:t~r..Iq:oLa£taTio ·;8if!s~~11E~stil0.I1losTAGE»PirNevsowes
              sTATE oF TEXAs                   ~~           I       •         ..       I       «cr   m·                  '!~§~
              PENALTYFOR     ,..                                                           . ~==                                      s
              PRIVATE USE A~~§,                                                                ~~ ~~          701
                                                                                                                    $ (0)(0)(0).2(&
                                     ,~                                                    . 0001401623MAY. 08. 2015.

  5/6/2015                          ~
                                   ., .            E            r;;~
  GUZMAN, JAM~S ~DWARD ~rr~:s,C           g...., 5j~~~-B              ~R-31,9~2-16
  The Court has diSmissed your aRRIICaJ,2.1lJ£r:wn~.of habeas corpus without wntten
  order; the sentence has. been ~~{~~~~~.ci'P..B.IJtqtHarrington, 310
  S.W.3d 452 (Tex. C~L~S~'fl~JROM CUSTODY OF
                        HARRIS COUNTY SlffiRIFF'S OFFI£fel Acosta,                                                             Clerk




                                                                                                                                          "I


                                           ~
                                                .
                                               -·.-
                                                        '




                                                      ~-·       --~.:_
                                                                          '        .
                                                                         ____ .:"'"'
                                                                                           "    ~
                                                                                                    ..
                                                                                                     4   "'




                                                                                                    -----------
                                                                                                                '




t·iEEiN38 · 77002